


Exhibit 10.1

 

Golden Century Wealth Investment (HK) Limited



Unit 1006 10/F Carnavon Plaza, Carnarvon Road Tsimshatsui, Hong Kong

Tel: +852 - 3973 7970 Fax: +852 - 2312 2248



 

March 2, 2009

 

Copy by Fax to: +1-415-946-8801

 

Board of Directors

IA Global, Inc.( IAG)

101 California Street, Suite 2450

San Francisco, CA 94111

USA

 

Dear Sirs,

 

Golden Century Wealth Investment (HK) Limited, a Hong Kong registered company
with interests in Japan and China wishes to propose a revised takeover bid for
51% or more of IA Global, Inc.’s outstanding shares. We ask that the directors
and shareholders of IA Global, Inc., diligently review our proposal to acquire a
majority stake in IA Global, Inc by means of any of, a stock swap, and cash
purchase, a debt offering or any combination of these.

 

We have engaged in numerous meeting with executives of IA Global, Inc and have
also delivered a considerable volume of the material relating to our business
operations. As yet we have not received any definitive reply.

 

We believe that the terms we discussed with your executives are both generous
and flexible. We have also offered to cover up to $500,000 in costs, both
internal and external that might be incurred in evaluating our offer. We have
proposed a per share valuation of IA Global, Inc stock at $0.20 assuming that IA
Global, Inc., will in turn accepts the valuation we have placed on our combined
business operations. In the current market condition we believe that a $0.20 per
share offer represents significant value to the shareholders of IA Global, Inc.

 

Attached for your review and appraisal is a draft nonbinding term sheet that
reflects our proposal.

 

We would appreciate your earliest response to our offer.

 

Respectfully Yours,

 

Qu Jing Chun

President and CEO

Golden Century Wealth Investment (HK) Limited

 

1 / 2

--------------------------------------------------------------------------------




Golden Century Wealth Investment (HK) Limited



Unit 1006 10/F Carnavon Plaza, Carnarvon Road Tsimshatsui, Hong Kong

Tel: +852 - 3973 7970 Fax: +852 - 2312 2248

 

Golden Century Wealth Investment (HK) Limited

Nonbinding Term sheet

 

Date: March 2, 2009

 

 

BASIC STRUCTURE

Parties :

Golden Century Wealth Investment (HK) Limited

Unit 1006 10/F Carnavon Plaza, Carnarvon Road Tsimshatsui,

Hong Kong

 

AND

 

IA Global, Inc.

101 California Street, Suite 2450

San Francisco, CA 94111, United States

Share price :

N/A

Acquisition Percent of ownership :

51%  or  Greater

Management Team :

To be specified by Golden Century Wealth Investment (HK) Limited

Contract date :

April 31, 2009

Type of Transaction :

Loan of 100 million Yen by 3/15/09, equity investment of 300 million yen using
convertible preferred stock, convertible at $.20 per share. zrd and BS-HD to be
merged into IAO post closing on an agreed dcf valuation with IAO.

Cost :

Any separation payments due to employees prior to closing will be at the cost of
the Golden Century Wealth Investment (HK) Limited. Board to be specified by
Golden Century Wealth Investment (HK) Limited.

Other Conditions:

The following are our conditions to close:

1.    Completion of the due diligence

2.    Signing contracts with appropriate representation and warranties by both
parties

3.    Subject to financing, on or before the end of April, 2009

 

This term sheet is nonbinding.

 

Golden Century Wealth Investment (HK) Limited

IA Global, Inc.

 

/s/ Qu Jing Chun

_______________

Qu Jing Chun

President and CEO

 

2 / 2

--------------------------------------------------------------------------------